DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Specification
The objection to the disclosure has been withdrawn.


Claim Objections
The objection to the claims has been withdrawn.


Claim Rejections - 35 USC § 101
	The rejection under 35 U.S.C. 101 has been withdrawn.


Claim Rejections - 35 USC § 112
	The rejection under 35 U.S.C. 112 has been withdrawn.


Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 10-11, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier), in view of Goodall, “Embroidery Basics: Understanding Density”, June 2009, LindeeGEmbroidery.com, PP 2 (hereinafter Goodall), in view of Berns et al., US Patent Pub. US 20160316855 A1 (hereinafter Berns).

Claim 1
 computerized system of manufacturing textiles with certain physical properties (Carrier, Para [0080-85] - - Computerized system for embroidering/manufacturing textiles with certain stitching patterns/”physical properties”.) comprising: a design computerized system having a non-transitory design computer readable medium (Carrier, Para [0080-85] - - Computerized/design system with a computer readable medium.); a set of design computer readable instructions stored on the design computer readable medium (Carrier, Para [0080-85] - - Computerized system with computer readable instructions stored on the computer readable medium.) configured for: receiving a design pattern representing desired physical properties of a textile (Carrier, Para [0065-66] - - Receiving a design pattern representing the desired elements/”physical properties” to embroider onto a textile.); developing a contiguous stitching pattern constrained by a pattern and having a continuous stitching path (Carrier, Para [0045-48], [0065-69], [0075] - - Determining/developing a contiguous stitching pattern based on the design pattern and having a continuous stitching path.), developing a first sub pattern within the contiguous stitching pattern represent a first area of density (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 88) - - Determining/developing a contiguous stitching pattern with a first sub pattern area of stitch density 88.), developing a second sub pattern within the contiguous stitching pattern represent a second area of density wherein the first area of density has more stitch density than the second area of density (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 92) - - Determining/developing a contiguous stitching pattern with a second sub pattern area of stitch density 92.), transmitting the contiguous stitching pattern to an embroidery machine configured to provide a textile having the contiguous stitching pattern incorporating into the textile. (Carrier, Para [0080-85] - - Computerized system transmits the contiguous stitching pattern to a sewing system/”embroidery machine” for stitching the pattern into the textile.)
But Carrier fails to specify desired physical properties of a textile having a higher stiffness area and a lower stiffness area.
physical properties of a textile having a higher tensile stiffness area and a lower tensile stiffness area. (Goodall, Page 1-2 - - Physical properties of a textile design where an area of a design is desired to have a higher stiffness/”tensile stiffness” area created by higher stitch density, and another area of the design is desired to have a lower stiffness/”tensile stiffness” area created by lower stitch density.)
Carrier and Goodall are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above embroidery system, as taught by Carrier, and incorporating the pattern design with areas of different stiffness, as taught by Goodall.  
One of ordinary skill in the art would have been motivated to do this modification in order to meet a design purpose by using a pattern design with areas of different stiffness, as suggested by Goodall (Page 2).
But the combination of Carrier and Goodall fails to specify the combination of the first sub pattern and the second sub pattern is adapted to provide a tensile strength.
However Berns teaches the combination of the first sub pattern and the second sub pattern is adapted to provide a tensile strength. (Berns, Para [0033], [0048], [0055] - - A combination of sub patterns that are customized to provide a desired tensile strength.)
Carrier, Goodall, and Berns are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above embroidery system, as taught by Carrier and Goodall, and further incorporating the combination of sub patterns that are customized to provide a desired tensile strength, as taught by Berns.  


Claim 2
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
The combination of Carrier, Goodall, and Berns further teaches the first sub pattern and the second sub pattern are cooperatively associated to provide a non-uniform stiffness over the textile. (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 88, 92) - - contiguous stitching pattern with a first sub pattern area of stitch density 88 and with a second sub pattern area of stitch density 92 that provides non-uniform stiffness due to stitching density over the textile.)

Claim 3
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
The combination of Carrier, Goodall, and Berns further teaches the first sub pattern and the second sub pattern are cooperatively associated to provide a non-heterogeneous stiffness across the textile. (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 88, 92) - - contiguous stitching pattern with a first sub pattern area of stitch density 88 and with a second sub pattern area of stitch density 92 that provides non-heterogeneous stiffness due to stitching density over the textile.)

Claim 4

The combination of Carrier, Goodall, and Berns further teaches the first sub pattern includes more stiffness than the second sub pattern in the textile. (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 88, 92) - - A contiguous stitching pattern with a first sub pattern area of higher stitch density 88 and with a second sub pattern area of lower stitch density 92 where the first sub pattern has more stiffness due to stitching density over the textile.)

Claim 7
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
The combination of Carrier, Goodall, and Berns further teaches the first sub pattern is a circular pattern. (Carrier, Para [0036], Fig. 3 (refs 46) - - A sub pattern is a circular pattern.)

Claim 10
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
The combination of Carrier, Goodall, and Berns further teaches the first sub pattern is a repeating pattern within the contiguous stitching pattern. (Carrier, Para [0036], Fig. 3 (refs 46, 50) - - A sub pattern is a circular pattern that repeats within the larger contiguous stitching pattern.)

Claim 11
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
the contiguous stitching pattern includes variable-stiffness embroidery blocks. (Carrier, Para [0043-44] - - A contiguous stitching pattern with variable density/stiffness embroidery blocks.)

Claim 15
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
The combination of Carrier, Goodall, and Berns further teaches the first sub pattern is selected from the group consisting of non-overlapping, parallel stitches,. (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 88, 92) - - A contiguous stitching pattern with a first sub pattern area consisting of non-overlapping parallel stitches.)

Claim 16
Carrier teaches a computerized system of manufacturing textiles with certain physical properties (Carrier, Para [0080-85] - - Computerized system for embroidering/manufacturing textiles with certain stitching patterns/”physical properties”.) comprising: a set of non-transitory computer readable instructions (Carrier, Para [0080-85] - - Computerized system with computer readable instructions stored on the computer readable medium.) configured for: receiving a design pattern representing desired physical properties of a textile (Carrier, Para [0065-66] - - Receiving a design pattern representing the desired elements/”physical properties” to embroider onto a textile.); developing a contiguous stitching pattern constrained by a pattern perimeter boundary and having a continuous stitching path (Carrier, Para [0045-48], [0065-69], [0075] - - Determining/developing a contiguous stitching pattern based on the design pattern and having a continuous stitching path.), developing a first sub pattern within the contiguous stitching pattern represent a first area of density , developing a second sub pattern within the contiguous stitching pattern represent a second area of density wherein the first area of density has more stitch density than the second area of density (Carrier, Para [0045-48], [0065-69], [0075], Fig. 5 (ref 92) - - Determining/developing a contiguous stitching pattern with a second sub pattern area of stitch density 92.), transmitting the contiguous stitching pattern to an embroidery machine configured to provide a textile having the contiguous stitching pattern incorporating into the textile. (Carrier, Para [0080-85] - - Computerized system transmits the contiguous stitching pattern to a sewing system/”embroidery machine” for stitching the pattern into the textile.)
But Carrier fails to specify desired physical properties of a textile having a higher stiffness area and a lower stiffness area.
However Goodall teaches physical properties of a textile having a higher stiffness area and a lower stiffness area. (Goodall, Page 2 - - Physical properties of a textile design where an area of a design is desired to have a higher stiffness area created by higher stitch density, and another area of the design is desired to have a lower stiffness area created by lower stitch density.)
Carrier and Goodall are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above embroidery system, as taught by Carrier, and incorporating the pattern design with areas of different stiffness, as taught by Goodall.  
One of ordinary skill in the art would have been motivated to do this modification in order to meet a design purpose by using a pattern design with areas of different stiffness, as suggested by Goodall (Page 2).
the combination of the first sub pattern and the second sub pattern is adapted to provide a tensile strength.
However Berns teaches the combination of the first sub pattern and the second sub pattern is adapted to provide a tensile strength. (Berns, Para [0033], [0048], [0055] - - A combination of sub patterns that are customized to provide a desired tensile strength.)
Carrier, Goodall, and Berns are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above embroidery system, as taught by Carrier and Goodall, and further incorporating the combination of sub patterns that are customized to provide a desired tensile strength, as taught by Berns.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a textile element that is light and durable by using a combination of sub patterns that are customized to provide a desired tensile strength, as suggested by Berns (Para [0004]).

Claim 17
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
The combination of Carrier, Goodall, and Berns further teaches the first area of density has a higher stiffness value than the second area of density. (Carrier, Para [0043-48], [0065-69], [0075], Fig. 5 (ref 88, 92) - - A contiguous stitching pattern with a first sub pattern area of higher stitch density/stiffness 88 and with a second sub pattern area of lower stitch density/stiffness 92 where the first sub pattern has more stiffness due to stitching density over the textile.)

Claim 18
Carrier teaches a computerized system of manufacturing textiles with certain physical properties (Carrier, Para [0080-85] - - Computerized system for embroidering/manufacturing textiles with certain stitching patterns/”physical properties”.) comprising: a set of non-transitory computer readable instructions (Carrier, Para [0080-85] - - Computerized system with computer readable instructions stored on the computer readable medium.) configured for: receiving a design pattern representing desired physical properties of a textile (Carrier, Para [0065-66] - - Receiving a design pattern representing the desired elements/”physical properties” to embroider onto a textile.); developing a contiguous stitching pattern constrained by a pattern perimeter boundary and having a continuous stitching path (Carrier, Para [0045-48], [0065-69], [0075] - - Determining/developing a contiguous stitching pattern based on the design pattern and having a continuous stitching path.), developing a first sub pattern within the contiguous stitching pattern represent a first area of density (Carrier, Para [0045-48], [0065-69], [0075], Fig. 5 (ref 88) - - Determining/developing a contiguous stitching pattern with a first sub pattern area of stitch density 88.), developing a second sub pattern within the contiguous stitching pattern represent a second area of density wherein the first area of density has more stitch density than the second area of density (Carrier, Para [0045-48], [0065-69], [0075], Fig. 5 (ref 92) - - Determining/developing a contiguous stitching pattern with a second sub pattern area of stitch density 92.), transmitting the contiguous stitching pattern to an embroidery machine configured to provide a textile having the contiguous stitching pattern incorporating into the textile. (Carrier, Para [0080-85] - - Computerized system transmits the contiguous stitching pattern to a sewing system/”embroidery machine” for stitching the pattern into the textile.)
But Carrier fails to specify desired physical properties of a textile having a higher stiffness area and a lower stiffness area.
physical properties of a textile having a higher stiffness area and a lower stiffness area. (Goodall, Page 2 - - Physical properties of a textile design where an area of a design is desired to have a higher stiffness area created by higher stitch density, and another area of the design is desired to have a lower stiffness area created by lower stitch density.)
Carrier and Goodall are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above embroidery system, as taught by Carrier, and incorporating the pattern design with areas of different stiffness, as taught by Goodall.  
One of ordinary skill in the art would have been motivated to do this modification in order to meet a design purpose by using a pattern design with areas of different stiffness, as suggested by Goodall (Page 2).
But the combination of Carrier and Goodall fails to specify the combination of the first sub pattern and the second sub pattern is adapted to provide a tensile strength.
However Berns teaches the combination of the first sub pattern and the second sub pattern is adapted to provide a tensile strength. (Berns, Para [0033], [0048], [0055] - - A combination of sub patterns that are customized to provide a desired tensile strength.)
Carrier, Goodall, and Berns are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above embroidery system, as taught by Carrier and Goodall, and further incorporating the combination of sub patterns that are customized to provide a desired tensile strength, as taught by Berns.  


Claim 19
Carrier teaches a computerized system of manufacturing textiles with certain physical properties (Carrier, Para [0080-85] - - Computerized system for embroidering/manufacturing textiles with certain stitching patterns/”physical properties”.) comprising: a design system having a design computer readable medium (Carrier, Para [0080-85] - - Computerized/design system with a computer readable medium.); a set of design computer readable instructions stored on the design computer readable medium (Carrier, Para [0080-85] - - Computerized system with computer readable instructions stored on the computer readable medium.) configured for: receiving a design pattern representing desired physical properties of a textile (Carrier, Para [0065-66] - - Receiving a design pattern representing the desired elements/”physical properties” to embroider onto a textile.); developing a contiguous stitching pattern constrained by a pattern and having a continuous stitching path (Carrier, Para [0045-48], [0065-69], [0075] - - Determining/developing a contiguous stitching pattern based on the design pattern and having a continuous stitching path.), developing a first sub pattern within the contiguous stitching pattern represent a first area of density (Carrier, Para [0045-48], [0065-69], [0075], Fig. 5 (ref 88) - - Determining/developing a contiguous stitching pattern with a first sub pattern area of stitch density 88.), developing a second sub pattern within the contiguous stitching pattern represent a second area of density wherein the first area of density has more stitch density than the second area of density (Carrier, Para [0045-48], [0065-69], [0075], Fig. 5 (ref 92) - - Determining/developing a contiguous stitching pattern with a second sub pattern area of stitch density 92.), transmitting the contiguous stitching pattern to an embroidery machine configured to provide a textile having the contiguous stitching pattern incorporating into the textile. (Carrier, Para [0080-85] - - Computerized system transmits the contiguous stitching pattern to a sewing system/”embroidery machine” for stitching the pattern into the textile.)
But Carrier fails to specify desired physical properties of a textile having a higher stiffness area and a lower stiffness area.
However Goodall teaches physical properties of a textile having a higher stiffness area and a lower stiffness area. (Goodall, Page 2 - - Physical properties of a textile design where an area of a design is desired to have a higher stiffness area created by higher stitch density, and another area of the design is desired to have a lower stiffness area created by lower stitch density.)
Carrier and Goodall are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above embroidery system, as taught by Carrier, and incorporating the pattern design with areas of different stiffness, as taught by Goodall.  
One of ordinary skill in the art would have been motivated to do this modification in order to meet a design purpose by using a pattern design with areas of different stiffness, as suggested by Goodall (Page 2).
But the combination of Carrier and Goodall fails to specify the contiguous stitching pattern is adapted to provide a tensile strength.
However Berns teaches the contiguous stitching pattern is adapted to provide a tensile strength. (Berns, Para [0033], [0048], [0055] - - A contiguous stitching pattern that is customized to provide a desired tensile strength.)
Carrier, Goodall, and Berns are analogous art because they are from the same field of endeavor.  They relate to embroidery systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide a textile element that is light and durable by using a contiguous stitching pattern that is customized to provide a desired tensile strength, as suggested by Berns (Para [0004]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Goodall, “Embroidery Basics: Understanding Density”, June 2009, LindeeGEmbroidery.com, PP 2 (hereinafter Goodall), in view of Berns et al., US Patent Pub. US 20160316855 A1 (hereinafter Berns), as applied to Claims 1-4, 7, 10-11, and 15-19 above, and in view of Robitaille et al., US Patent Pub. US 20130269159 A1 (hereinafter Robitaille).

Claim 5
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier, Goodall, and Berns fails to specify developing the contiguous stitching pattern includes using a random walk pattern.
However Robitaille teaches developing the contiguous stitching pattern includes using a random walk pattern. (Robitaille, Para [0287], [0363-369] - - Developing a continuous/contiguous stitching pattern using a random walk pattern.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above textile stitching system, as taught by Carrier, Goodall, and Berns, and further incorporating developing a continuous stitching pattern using a random walk pattern, as taught by Robitaille.  
One of ordinary skill in the art would have been motivated to do this modification in order to select a pattern with a high fitness level by developing a continuous stitching pattern using a random walk pattern, as suggested by Robitaille (Para [0369]).


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Goodall, “Embroidery Basics: Understanding Density”, June 2009, LindeeGEmbroidery.com, PP 2 (hereinafter Goodall), in view of Berns et al., US Patent Pub. US 20160316855 A1 (hereinafter Berns), as applied to Claims 1-4, 7, 10-11, and 15-19 above, and in view of Polden et al., US Paten Num. US 6587745 B1 (hereinafter Polden).

Claim 6
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier, Goodall, and Berns fails to specify first sub pattern is an accordion pattern.
However Polden teaches a pattern is an accordion pattern. (, Col 11, Lines 3-10 - - A stitching pattern is an accordion pattern.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above textile stitching system, as taught by Carrier, Goodall, and Berns, and further incorporating a stitching pattern that is an accordion pattern, as taught by Polden.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a desired effect to the embroidery by using an accordion pattern, as suggested by Polden (Col 3, Lines 30-42).

Claim 14
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier, Goodall, and Berns fails to specify the contiguous stitching pattern includes a path according to a placement of stitches configured to take a set of unordered stitches and produce a path connecting stitches.
However Polden teaches the contiguous stitching pattern includes a path according to a placement of stitches configured to take a set of unordered stitches and produce a path connecting stitches. (Polden, Col 5, Lines 1-20 - - Calculating a stitch pattern to produce a stitch path connecting disconnected/unordered positions of stitch points.)
Carrier, Goodall, Berns, and Polden are analogous art because they are from the same field of endeavor.  They relate to textile stitching systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above textile stitching system, as taught by Carrier, 
One of ordinary skill in the art would have been motivated to do this modification in order to provide a smooth pattern without discontinuities by calculating a stitch pattern to produce a stitch path connecting disconnected positions of stitch points, as suggested by Polden (Col 6, Lines 1-6).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Goodall, “Embroidery Basics: Understanding Density”, June 2009, LindeeGEmbroidery.com, PP 2 (hereinafter Goodall), in view of Berns et al., US Patent Pub. US 20160316855 A1 (hereinafter Berns), as applied to Claims 1-4, 7, 10-11, and 15-19 above, and in view of Yuki et al., US Patent Pub. US 20150006230 A1 (hereinafter Yuki).

Claim 8
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier, Goodall, and Berns fails to specify the set of design computer readable instructions are configured for performing a traveling salesman post-processing 2-opt heuristic process to the contiguous stitching pattern.
However Yuki teaches the computer readable instructions are configured for performing a traveling salesman post-processing 2-opt heuristic process to a pattern. (Yuki, Para [0025], [0034], [0048] - - Computer readable instructions to perform a 2-opt algorithm for the traveling salesman problem on a pattern of targets.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above path planning system, as taught by Carrier, Goodall, and Berns, and further incorporating performing a 2-opt algorithm for the traveling salesman problem on a pattern of targets, as taught by Polden.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method of determining a low cost route to perform work by performing a 2-opt algorithm for the traveling salesman problem on a pattern of targets, as suggested by Yuki (Para [0022]).

Claim 9
Yuki further teaches the set of design computer readable instructions include instructions for receiving a user-defined threshold and the post-processing 2-opt heuristic process ceases when the set of design computer readable instructions determine that no edges are longer than the user-defined threshold. (Yuki, Para [0034], [0048] - - If costs/edges exceed/”are longer than” a predetermined/user-defined threshold, the 2-opt heuristic process computation is not carried out.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above path planning system, as taught by Carrier, Goodall, Berns and Yuki, and further incorporating performing a 2-opt algorithm for the traveling salesman problem on a pattern of targets, as taught by Yuki.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide a method of determining a low cost route to perform work by performing a 2-opt algorithm for the traveling salesman problem on a pattern of targets, as suggested by Yuki (Para [0022]).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Goodall, “Embroidery Basics: Understanding Density”, June 2009, LindeeGEmbroidery.com, PP 2 (hereinafter Goodall), in view of Berns et al., US Patent Pub. US 20160316855 A1 (hereinafter Berns), as applied to Claims 1-4, 7, 10-11, and 15-19 above, and in view of Mizuno et al., Japanese Patent Num. JP4277203B2 (hereinafter Mizuno)

Claim 12
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier, Goodall, and Berns fails to specify the contiguous stitching pattern includes a stitch path touching all points in a dither sample included in the design pattern.
However Mizuno teaches the contiguous stitching pattern includes a stitch path touching all points in a dither sample included in the design pattern. (Mizuno, Para [0048-50] - - Determining a contiguous stitching pattern of all points using a dither method with the dot pattern.)
Carrier, Goodall, Berns, and Masahiro are analogous art because they are from the same field of endeavor.  They relate to sewing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above sewing system, as taught by Carrier, Goodall, and Berns, and further incorporating determining a contiguous stitching pattern of all points using a dither method with the dot pattern, as taught by Mizuno.  
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the number of gradations can be reduced by determining a contiguous stitching pattern of all points using a dither method with the dot pattern, as suggested by Mizuno (Para [0050]).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Goodall, “Embroidery Basics: Understanding Density”, June 2009, LindeeGEmbroidery.com, PP 2 (hereinafter Goodall), in view of Berns et al., US Patent Pub. US 20160316855 A1 (hereinafter Berns), as applied to Claims 1-4, 7, 10-11, and 15-19 above, in view of Mizuno et al., Japanese Patent Num. JP4277203B2 (hereinafter Mizuno) as applied to Claim 12 above, and in view of Xu et al., US Patent Pub. US 20040215431 A1 (hereinafter Xu)

Claim 13
The combination of Carrier, Goodall, Berns, and Masahiro teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier, Goodall, Berns, and Masahiro fails to specify the contiguous stitching pattern includes a random vertex starting point.
However Xu teaches the contiguous stitching pattern includes a random vertex starting point. (Xu, Para [0059-62] - - A continuous stitching pattern includes random vertex starting points.)
Carrier, Goodall, Berns, Masahiro, and Xu are analogous art because they are from the same field of endeavor.  They relate to sewing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above sewing system, as taught by Carrier, Goodall, and Masahiro, and further incorporating a continuous stitching pattern includes random vertex starting points, as taught by Xu.  
 (Para [0061]).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carrier et al., US Patent Pub. US 20150267330 A1 (hereinafter Carrier) in view of Goodall, “Embroidery Basics: Understanding Density”, June 2009, LindeeGEmbroidery.com, PP 2 (hereinafter Goodall), in view of Berns et al., US Patent Pub. US 20160316855 A1 (hereinafter Berns), as applied to Claims 1-4, 7, 10-11, and 15-19 above, and in view of Albano et al., US Patent Pub. US 20100180809 A1 (hereinafter Albano)

Claim 20
The combination of Carrier, Goodall, and Berns teaches all the limitations of the base claims as outlined above.  
But the combination of Carrier, Goodall, and Berns fails to specify the set of design computer readable instructions are configured for performing a Dijkstra process to the contiguous stitching pattern.
However Albano teaches the set of design computer readable instructions are configured for performing a Dijkstra planning process to the contiguous stitching pattern. (Albano, Para [0061-64], [0072-73] - - Computer readable instructions for using Dijkstra’s algorithm/”planning process” to model the design element with a continuous underlay module to create a continuous stitch pattern.
Carrier, Goodall, Berns, and Albano are analogous art because they are from the same field of endeavor.  They relate to textile stitching systems.

One of ordinary skill in the art would have been motivated to do this modification in order to have design software that can automatically alter parameters when a design is altered by using Dijkstra’s algorithm to model the design element with a continuous underlay module to create a continuous stitch pattern, as suggested by Albano (Para [0005]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119